DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a Final Rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 6/10/2022 in response to Office Action (non-final rejection) mailed 3/16/2022. 
Claims 1-15 and 23-27 were previously pending. With Applicant’s filing of 6/10/2022 Claims 3, 6, 8, 13, 15, and 26 are cancelled, Claims 28-33 are newly added, and Claims 1-2, 4-5, 7, 9-12, 14, 23-25, and 27 are as previously presented. Presently Claims 1-2, 4-5, 7, 9-12, 14, 23-25, and 27-33 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites “The bioprinter of claim 1, further comprising an airway channel.” A review of the specification shows no disclosure for the bioprinter comprising an airway channel. The only airway channel disclosed is an airway lumen formed in the organomimetic device by the bioprinter ([0025]). It appears the organomimetic device, not the bioprinter, comprises an airway lumen. Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Therefore, the claim is rejected.
Claim 32 recites “The bioprinter of claim 1, further comprising an airway channel and a vascular channel.” A review of the specification shows no disclosure for the bioprinter comprising an airway channel and a vascular channel. The only airway channel or vascular channel disclosed are an airway lumen and a vascular channel formed in the organomimetic device by the bioprinter ([0025]). It appears the organomimetic device, not the bioprinter, comprises an airway lumen and a vascular channel. Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Therefore, the claim is rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “The bioprinter of claim 1, further comprising an airway channel.” It is unclear to what is element of the bioprinter the claim is referring. A review of the specification shows no disclosure for the bioprinter comprising an airway channel. The only airway channel disclosed is an airway lumen formed in the organomimetic device by the bioprinter ([0025]). It appears the organomimetic device, not the bioprinter, comprises an airway lumen. Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will interpret “airway channel” as inclusive of a vent and examine the claim in light of that interpretation.
Claim 32 recites “The bioprinter of claim 1, further comprising an airway channel and a vascular channel.” It is unclear to what is elements of the bioprinter the claim is referring. A review of the specification shows no disclosure for the bioprinter comprising an airway channel and a vascular channel. The only airway channel or vascular channel disclosed are an airway lumen and a vascular channel formed in the organomimetic device by the bioprinter ([0025]). It appears the organomimetic device, not the bioprinter, comprises an airway lumen and a vascular channel. Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will interpret “airway channel and vascular channel” as inclusive of vents and examine the claim in light of that interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-10, 29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”).
Regarding Claim 1, Maggiore discloses a 3D printing device (1) comprising a printer housing (5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). Fluid actuators, such as air actuators or inflatable bags or bladders, can be utilized to move a printing tray (32) on a three-axis framework (3D movement assembly, 30) ([0131]). The build-plate may be a flat platform or have walls and Figure 1 depicts the build-plate mounted to the 3D movement assembly) ([0132], [0148], Figs. 1, 4B). The linear actuators may be driven by hydraulic, pneumatic, electric, or magnetically controlled methods (not shown) ([0213]). The bioprinter can feature a plurality (three) of fixed extruder printing heads with different functionalities, such as a spray deposition printing head (36) for coating, a solid extruder printing head (38) for deposition of cells and other materials from a bioreactor, and a heated solid extruder head (40) for the deposition of solid elements ([0132]; Fig. 1), thus the 3D printing device is a bioprinter and the build-plate is configured to support the device being manufactured. The bioprinter may be used to print cell product, cellular structures, scaffoldings, organs, and organ simulants ([0401]), thus the bioprinter may be used for manufacturing an organomimetic device. A controller may be provided with visual target data and use the data to control the build-plate, the 3D movement assembly, and the at least one extruder to precisely deposit material onto the build-plate (0155). The Examiner notes under the standard of broadest reasonable interpretation, the claimed extruder is inclusive of not only the solid extruder printing head and the heated solid extruder head discussed above, but also the spray deposition printing head because it is the application of force that causes material to flow through an orifice, thus the sprayed material is extruded by an extruder print head.
Regarding Claims 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Maggiore as discussed above. Maggiore discloses the material is a biological material and the extruder printing head is for deposition of cells from a bioreactor ([0132]). 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Maggiore as discussed above. Maggiore discloses a heated solid extruder head for the deposition of solid elements ([0132]), thus the at least one extruder comprises a thermal regulation system.
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by Maggiore as discussed above. Maggiore discloses the build-plate can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). The Examiner notes under the conventional cartesian coordinate system the three orthogonal linear axes comprise the x-axis, the y-axis, and the z-axis.
Regarding Claim 29, the limitations of Claim 10 from which Claim 29 depends are disclosed by Maggiore as discussed above. Maggiore further discloses the framework may comprise threaded screws (linear stages) arranged as the three orthogonal linear axes ([0131]), and the fluid actuators are mounted to the 3-axis screw framework ([0150]). Because the build-plate is mounted to the fluid actuators which are mounted to the x-axis, y-axis, and z-axis linear stages of the framework, as the fluid actuators move along the linear stages they necessarily carry the build-plate with them. Thus, the actuators are carriages with the x-axis stage comprising the x-axis carriage, the y-axis stage comprising the y-axis carriage, and the z-axis stage comprising the z-axis carriage.
Regarding Claim 31, the limitations of Claim 1 from which Claim 31 depends are disclosed by Maggiore as discussed above. Maggiore further discloses the fluid actuator depicted in Figure 5A has an inlet air channel (150) for air to pass through an airline (144) to a rotary actuator where the air pressure is converted to mechanical motion, and the waste compressed air is vented out of the outlet (airway channel, 152) ([0150]; Fig. 5A).
Regarding Claim 32, the limitations of Claim 1 from which Claim 31 depends are disclosed by Maggiore as discussed above. Maggiore further discloses the fluid actuator depicted in Figure 5A has an inlet air channel (150) for air to pass through an airline (144) to a rotary actuator where the air pressure is converted to mechanical motion, and the waste compressed air is vented out of the outlet (airway channel, 152) ([0150]; Fig. 5A). Maggiore further discloses the bioprinter (308) vessel is vented by a sterilizing grade vent filter (308) ([0161]; Fig. 8). Figure 8 depict the bioprinter vessel vented through an airway vent (vascular channel, unnumbered) leading to a vent filter (Fig. 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Gatenholm et al. (US 2018/0326665 A1, hereinafter “Gatenholm”).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Maggiore as discussed above. Maggiore discloses a cabinet for housing the at least one extruder, the 3D movement assembly, and the build-plate. Maggiore does not explicitly disclose the cabinet houses the controller.
In the same field of endeavor, apparatus for bioprinting, Gatenholm discloses “[a]n airtight chamber or enclosure is provided so that positive pressure can be created inside the chamber. Unfiltered air is sucked in from outside into the chamber through a high efficiency filter such as a HEPA filter, using an electrically powered fan or blower, filtering out at least about 99% of particles and contaminants. The filtered air is then pushed into a 3D printing area inside the chamber and out through vents within the frame of the chamber. The technology provides a clean environment for 3D bioprinting of human tissue models and organs and 3D cell culturing without requiring clean room facilities” (Abstract). Gatenholm discloses a cabinet for housing the controller ([0052], [0064]; Fig. 3). Figure 3 depicts the 3D printer includes a chamber (105) housing controls (165).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for extrusion-based 3D printing with a bioprinter, as discussed above, with the Gatenholm teaching of a cabinet for housing the controller as well as providing a sterile 3D printer design. One would be motivated to combine them by a desire to gain the benefit of reducing cost by eliminating the need for expensive clean rooms and special certified facilities, as taught by Gatenholm [Abstract].
Regarding Claim 4, the limitations of Claim 2 from which Claim 4 depends are disclosed by the combination Maggiore and Gatenholm as discussed above. Maggiore further discloses the at least one extruder is non-movably fixed to the cabinet ([0132]). 
Regarding Claim 5, the limitations of Claim 4 from which Claim 5 depends are disclosed by the combination Maggiore and Gatenholm as discussed above. Maggiore further discloses the bioprinter can feature a plurality (three) of fixed extruder printing heads with different functionalities, such as a spray deposition printing head (36) for coating, a solid extruder printing head (38) for deposition of cells and other materials from a bioreactor, and a heated solid extruder head (40) for the deposition of solid elements ([0132]; Fig. 1),

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Albert et al. (US 2017/0355153 A1, hereinafter “Albert”).
Regarding Claim 11, the limitations of Claim 10 from which Claim 11 depends are disclosed by Maggiore as discussed above. Maggiore does not explicitly disclose that the build-plate is mounted to the z-axis stage. 
In the same field of endeavor, apparatus for 3D printing, Albert discloses a 3D printer wherein the build-plate is mounted to the z-axis stage and includes a platform (545) attached to a z-axis stage (565) ([0113-0114]; Fig. 5B). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing, as discussed above, with the Albert teaching of mounting the build-plate to the z-axis stage. One would be motivated to combine them by a desire to gain the benefit of a fine precision 3D printer with a design that prevents damaging the printer and printed object during use, as taught by Albert ([0056], [0148])].
Regarding Claim 14, the limitations of Claim 1 from which Claim 14 depends are disclosed by Maggiore as discussed above. Maggiore does not explicitly disclose wherein the build-plate comprises an anti-crash assembly. 
In the same field of endeavor, apparatus for 3D printing, Albert discloses a 3D printer with an anti-crash assembly including a plate 9445) and a magnetic arrangement for preventing crashes and collision of the plate and printing nozzle ([0198]; Fig. 17B)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing, as discussed above, with the Albert teaching of an anti-crash assembly. One would be motivated to combine them by a desire to gain the benefit of a design that prevents damaging the printer and the printed object during use, as taught by Albert ([0148], [0198])].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Murphy et al. (US 2016/0074558 A1, hereinafter “Murphy”). 
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by Maggiore as discussed above. Maggiore does not explicitly disclose the build-plate comprises a thermal modulation system configured to elevate a temperature of the build-plate above 60 degrees Celsius. 
In the same field of endeavor, apparatus for bioprinting, Murphy discloses improvements to bioprinting technology that facilitate automation of tissue and organ fabrication processes (Abstract), the bioprinting technology comprising a build-plate with a thermal modulation system, the build-plate including a receiving surface and a means for adjusting the temperature of the receiving surface from 0 to 90 degrees Celsius ([0006], [0135-0137]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing with a bioprinter, as discussed above, with the Murphy teaching of a build-plate with a thermal modulation system. One would be motivated to combine them by a desire to gain the benefit of a cost-effective device for fabricating tissues and organs with means of maintaining the temperature of a printed biological material at a desired temperature, as taught by Murphy ([0006], [0135-0137]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Xue et al. (US 2020/0197562 A1, hereinafter “Xue”).. 
Regarding Claim 28, the limitations of Claim 1 from which Claim 28 depends are disclosed by Maggiore as discussed above. Maggiore does not disclose the build-plate comprises a biochip coupled thereto using retention elements. 
In the same field of endeavor, forming a 3D printed part within a 3D bioprinter, Xue discloses a build platform onto which is secured a mount (retention element) with a petri dish secured within the mount ([0096]). Material is printed on the surface of the petri dish ([0096]). Because Xue is capable of coupling the petri dish to the build platform using the retention element, Xue would likewise be capable of coupling other items to the build platform, such as the claimed biochip. Because that capability has been shown, the limitations of the claim are met.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing, as discussed above, with the Xue teaching of using a retention element to couple an item to the build platform. One would be motivated to combine them by a desire to gain the benefit of being able to print on specific items in addition to being able to print on the platform itself, as taught by Xue ([0096]). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Cohen et al. (US 11,001,005 B2, hereinafter “Cohen”). 
Regarding Claim 30, the limitations of Claim 1 from which Claim 30 depends are disclosed by Maggiore as discussed above. Maggiore does not disclose the at least one extruder comprises an inner casing within which a syringe rests. 
In the same field of endeavor, forming a 3D printed part within a 3D bioprinter, Cohen discloses a bioprinter system comprising a printer assembly including a housing and a print bed on which biomaterial may be deposited form a deposition tip (C6 L22-30). The bioprinter system includes an extrusion system comprising a plunger (240), a syringe housing (inner casing, 241) within which a syringe (245) rests and the syringe is configured to contain biomaterial and to deposit the same on the print bed (C11 L63-67; C12 L1-22; Fig. 3C). To keep the inner case at a desired temperature, hydraulic passages may be provided in one or more of shafts to deliver coolant to the inner casing (C15 L25-31).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing, as discussed above, with the Cohen teaching of depositing biomaterial on a print bed using a syringe. One would be motivated to combine them by a desire to gain the benefit of regulating the temperature of the biomaterial in the syringe, as taught by Cohen (C15 L25-31).


Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0110901 A1, hereinafter “Lewis”), in view of Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”). 
Regarding Claim 23, Lewis discloses a method of manufacturing an organomimetic device, i.e., a method comprising printing a tubular tissue on a perfusable chip for arterial and venous circulation ([0223], [0337]). The method comprising mounting a chip to a build-plate of a bioprinter, and further comprising extruding ink onto the chip substrate via multiple nozzles of a printhead ([0223], [0337]). Lewis does not explicitly disclose the build-plate is mounted to a three-dimensional movement assembly housed within a cabinet; moving, by a controller and via the three-dimensional movement assembly, the build- plate relative to at least one extruder non-movably fixed to the cabinet; and extruding, by the controller. 
In the same field of endeavor, 3D printing, Maggiore discloses a 3D printing device (1) comprising a printer housing (cabinet, 5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). Fluid actuators, such as air actuators or inflatable bags or bladders, can be utilized to move a printing tray (32) on a three-axis framework (3D movement assembly, 30) ([0131]). The build-plate may be a flat platform or have walls and Figure 1 depicts the build-plate mounted to the 3D movement assembly) ([0132], [0148], Figs. 1, 4B). A controller may be provided with visual target data and use the data to control the build-plate, the 3D movement assembly, and the at least one extruder to precisely deposit material onto the build-plate (0155).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Lewis invention of a method for manufacturing an organomimetic device, the method including printing tissue on a perfusable chip, as discussed above, with the Maggiore teaching of a bioprinter for manufacturing an organomimetic device. One would be motivated to combine them by a desire to gain the benefit of providing a sterile manufacturing device for manufacturing replacement organs, as taught by Maggiore ([0006], [0091]).
Regarding Claim 24, the limitation of Claim 23 from which Claim 24 depends are disclosed by the combination Lewis and Maggiore as discussed above. Lewis further discloses the printer includes four independently addressable printheads employed to extrude different compositions ([0230], [0377]). 
Regarding Claim 25, the limitation of Claim 23 from which Claim 25 depends are disclosed by the combination Lewis and Maggiore as discussed above. Lewis further discloses the chips were printed using cell-laden inks ([0339]). 
Regarding Claim 27, the limitation of Claim 23 from which Claim 27 depends are disclosed by the combination Lewis and Maggiore as discussed above. Lewis further discloses the printed extra cellular matrix PT/proximal tube construct was loaded with PTEC/proximal tubule epithelial cells ([0214-0216], [0388-0389]). 


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”).
Regarding Claim 33, Maggiore discloses a 3D printing device (1) comprising a printer housing (5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). Fluid actuators, such as air actuators or inflatable bags or bladders, can be utilized to move a printing tray (32) on a three-axis framework (3D movement assembly, 30) ([0131]). The build-plate may be a flat platform or have walls and Figure 1 depicts the build-plate mounted to the 3D movement assembly) ([0132], [0148], Figs. 1, 4B). The linear actuators may be driven by hydraulic, pneumatic, electric, or magnetically controlled methods (not shown) ([0213]). The bioprinter can feature a plurality (three) of fixed extruder printing heads with different functionalities, such as a spray deposition printing head (36) for coating, a solid extruder printing head (38) for deposition of cells and other materials from a bioreactor, and a heated solid extruder head (40) for the deposition of solid elements ([0132]; Fig. 1), thus the 3D printing device is a bioprinter and the build-plate is configured to support the device being manufactured. The bioprinter may be used to print cell product, cellular structures, scaffoldings, organs, and organ simulants ([0401]), thus the bioprinter may be used for manufacturing an organomimetic device. A controller may be provided with visual target data and use the data to control the build-plate, the 3D movement assembly, and the at least one extruder to precisely deposit material onto the build-plate (0155). The Examiner notes under the standard of broadest reasonable interpretation, the claimed extruder is inclusive of not only the solid extruder printing head and the heated solid extruder head discussed above, but also the spray deposition printing head because it is the application of force that causes material to flow through an orifice, thus the sprayed material is extruded by an extruder print head.

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. 
While the first Office Action was sufficiently detailed that the pertinency and manner of applying the cited prior art to the claims in each rejection was clearly set forth therein, the Examiner notes that the Applicant has urged the Office to provide more details and further explain the disclosure of the prior art of record. Additional details are provided herein which buttress the rejections while staying within the original grounds of the rejections. Please note: references to specific paragraphs in the prior art of record are for the reader’s convenience and do not limit the Examiner’s responses. The Applicant’s arguments are rebutted below.
First, Applicant argues primary prior art reference Maggiore does not disclose a movement assembly and thus does not set out a prima facie case of anticipation. The Examiner does not agree. Maggiore discloses fluid actuators that can be utilized to move a printing tray on a 3-axis framework by the fluid actuators ([0131]). The framework may comprise threaded screws ([0131]). The printer chamber setup contains a three-axis gantry positioning system (framework) utilizing at least one vertical linear actuator to adjust the height of the printing platform, and the printing platform may support (thus be mounted) a horizontal linear actuator, a second horizontal linear actuator orthogonal to linear actuator and a moving printing tray ([0213]). The fluid actuators may be mounted to the framework and are able to turn jackscrews ([0150]). The fluid actuators may drive internal screw mechanisms which are attached to the jackscrews of the 3-axis framework ([0150]). Figure 5A provides a depiction of the mechanism allowing the pneumatic actuator to move in a forward or backwards direction along the path of the threaded screw. It is clear that the build-plate is mounted to fluid actuators which are in turn mounted to the threaded screws of the 3-axis framework. Thus, Maggiore does in fact disclose a three-dimensional movement assembly and does set out a prima facie case of anticipation. Therefore, the Examiner is not persuaded. 
Second, Applicant argues the movement assembly is not a three-dimensional movement assembly. The Examiner does not agree. Maggiore discloses fluid actuators that can be utilized to move a printing tray on a 3-axis framework by the fluid actuators ([0131]). The framework may comprise threaded screws ([0131]). The printer chamber setup contains a three-axis gantry positioning system (framework) utilizing at least one vertical linear actuator to adjust the height of the printing platform, and the printing platform may support (thus be mounted) a horizontal linear actuator, a second horizontal linear actuator orthogonal to linear actuator and a moving printing tray ([0213]). The fluid actuators may be mounted to the framework and are able to turn jackscrews ([0150]). The fluid actuators may drive internal screw mechanisms which are attached to the jackscrews of the 3-axis framework ([0150]). Figure 5A provides a depiction of the mechanism allowing the pneumatic actuator to move in a forward or backwards direction along the path of the threaded screw. It is clear that the build-plate is mounted to fluid actuators which are in turn mounted to the threaded screws of the 3-axis framework. At least one printing head is in a fixed position and the printing platform can be moved along three degrees of freedom, and a degree of freedom can be a movement along a linear axis ([0014]). The three degrees of freedom may comprise three linear axes which are orthogonal to each other, and thus, the axes are defining a three-axis (X, Y, and Z) cartesian coordinate system ([0014]). Movement along X, Y, and Z axes is movement in three dimensions. Thus, Maggiore does in fact disclose a three-dimensional movement assembly. Therefore, the Examiner is not persuaded.
Third, Applicant twice argues the build-plate of Maggiore is not mounted to the three-dimensional movement assembly. The Examiner does not agree. Maggiore discloses fluid actuators that can be utilized to move a printing tray on a 3-axis framework by the fluid actuators ([0131]). The framework may comprise threaded screws ([0131]). The printer chamber setup contains a three-axis gantry positioning system (framework) utilizing at least one vertical linear actuator to adjust the height of the printing platform, and the printing platform may support (thus be mounted) a horizontal linear actuator, a second horizontal linear actuator orthogonal to linear actuator and a moving printing tray ([0213]). The fluid actuators may be mounted to the framework and are able to turn jackscrews ([0150]). The fluid actuators may drive internal screw mechanisms which are attached to the jackscrews of the 3-axis framework ([0150]). Figure 5A provides a depiction of the mechanism allowing the pneumatic actuator to move in a forward or backwards direction along the path of the threaded screw. Furthermore, according to Oxford English dictionary, mount is defined as to “place or fix (an object) in its operating position”. See https://www.lexico.com/en/definition/mount. Because the printing platform supports the actuator, the actuator is necessarily placed in its operating position. And because the actuator is mounted to the framework, the printing platform is necessarily mounted to the three-dimensional movement assembly. It is clear that the build-plate is mounted to fluid actuators which are in turn mounted to the threaded screws of the 3-axis framework. Thus, Maggiore does in fact disclose a build-plate mounted to the three-dimensional movement assembly. Therefore, the Examiner is not persuaded.
Fourth, Applicant argues the controller of Maggiore does not disclose a controller configured to control the build-plate. The Examiner does not agree. A controller may be provided with visual target data and use the data to control the build-plate, the 3D movement assembly, and the at least one extruder to precisely deposit material onto the build-plate (0155). As discussed above, the build-plate is mounted to the fluid actuators which are mounted to the 3-axis framework. As the controller controls the three-dimensional movement assembly the movement of the build-plate would necessarily be controlled. The visual target data causes the controller to control the motion of the 3D movement assembly which necessarily controls the motion of the build-plate. The position of the build-plate is controlled by the controller. Thus, Maggiore does in fact disclose a controller configured to control the build-plate. Therefore, the Examiner is not persuaded. 
Fifth, Applicant argues Maggiore does not disclose a three-dimensional movement assembly comprising three linear stages: an x-axis stage, a y-axis stage, and a z-axis stage. The Examiner does not agree. Maggiore discloses the build-plate can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). The Examiner notes under the conventional cartesian coordinate system the three orthogonal linear axes comprise the x-axis, the y-axis, and the z-axis. The framework may comprise threaded screws (linear stages) arranged as the three orthogonal linear axes ([0131]) and the fluid actuators are mounted to the 3-axis screw framework ([0150]). Thus, the framework comprises screws arranged as an x-axis stage, a y-axis stage, and a z-axis stage. Therefore, the Examiner is not persuaded.
Sixth, Applicant argues the prior art of record does not disclose a build-plate comprising an anti-crash assembly. The Examiner does not agree. Figure 17B depicts magnets (470, 471) on the plate (445). Thus, prior art of record Albert does disclose a build-plate comprising an anti-crash assembly. Therefore, the Examiner is not persuaded.
Seventh, Applicant argues the prior art of record does not disclose the build plate comprises a thermal modulation system. The Examiner does not agree. Murphy discloses improvements to bioprinting technology that facilitate automation of tissue and organ fabrication processes (Abstract), the bioprinting technology comprising a build-plate with a thermal modulation system ([0135-0137]). Furthermore, the bioprinter disclosed by Murphy comprises a means for adjusting temperature ([0135]). The means for adjusting temperature adjusts and/or maintains the temperature of the printer stage and the receiving surface ([0135]). The means for adjusting temperature may be a heating element ([0136]). Because a heating element (thermal modulation system) works by conduction, the thermal modulation system would necessarily need to be in close thermal communication with the build-plate. Under the standard of broadest reasonable interpretation, because the thermal modulation system is in close thermal communication with the build-plate for the express purpose of modulating the temperature of the build-plate, the thermal modulation system is an extension of the build-plate. Thus, the build-plate comprises a thermal modulation system. Therefore, the Examiner is not persuaded. 
Eighth, Applicant argues the prior art of record does not disclose a three-dimensional movement assembly or a build-plate mounted to a three-dimensional movement assembly. The Examiner does not agree. Maggiore discloses fluid actuators that can be utilized to move a printing tray on a 3-axis framework by the fluid actuators ([0131]). The framework may comprise threaded screws ([0131]). The printer chamber setup contains a three-axis gantry positioning system (framework) utilizing at least one vertical linear actuator to adjust the height of the printing platform, and the printing platform may support (thus be mounted) a horizontal linear actuator, a second horizontal linear actuator orthogonal to linear actuator and a moving printing tray ([0213]). The fluid actuators may be mounted to the framework and are able to turn jackscrews ([0150]). The fluid actuators may drive internal screw mechanisms which are attached to the jackscrews of the 3-axis framework ([0150]). Figure 5A provides a depiction of the mechanism allowing the pneumatic actuator to move in a forward or backwards direction along the path of the threaded screw. It is clear that the build-plate is mounted to fluid actuators which are in turn mounted to the threaded screws of the 3-axis framework. Thus, Maggiore discloses a three-dimensional movement assembly and a build-plate mounted to a three-dimensional movement assembly. Therefore, the Examiner is not persuaded.
Ninth, Applicant argues the prior art of record does not disclose forming a sub-epithelial extracellular matrix (ECM) within the organomimetic device. The Examiner does not agree. The prior art of record Lewis discloses the printed extra cellular matrix PT/proximal tube construct was loaded with PTEC/proximal tubule epithelial cells ([0214-0216], [0388-0389]). Additionally, the matrix was cast within the perfusion chip (organomimetic device) to fully encapsulate the printed tissue ([0339]). Thus, Lewis does teach or suggest forming a sub-epithelial extracellular matrix (ECM) within the organomimetic device. Therefore, the Examiner is not persuaded.
Tenth, Applicant argues the prior art of record does not disclose the combining of Albert with Maggiore would result in the claimed crash assembly. The Examiner does not agree. Figure 17B depicts magnets (470, 471) on the plate (445). Because the magnets are on the plate, not opposite the plate as alleged by the Applicant, the combination Maggiore and Albert would result n the claimed assembly. Therefore, the Examiner is not persuaded. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743